Exhibit 10.1

 

AMENDMENT


TO


REGISTRATION RIGHTS AGREEMENT


 

THIS AMENDMENT TO REGISTRATION RIGHTS AGREEMENT (this “Amendment”) is made and
entered into as of May 12, 2010 by and among TECHNISCAN, INC., (the “Issuer”)
and BIOTEX PHARMA INVESTMENTS, LLC (the “Lead Investor”).

 

R E C I T A L S:

 

WHEREAS, the Issuer and the Lead Investor desire to revise that certain
Registration Rights Agreement dated March 30, 2010 entered into by and among the
Issuer, the Lead Investor, and the other holders listed on Schedule I thereto
(the “Agreement”).

 

NOW, THEREFORE, in consideration of the foregoing and the mutual benefits to be
derived from this Amendment, the parties hereto hereby agree as follows:

 

1.             Amendment of the Agreement.  Pursuant to Section 10 of the
Agreement, the Agreement is hereby amended as follows:

 

(a)           In Section 1, the definition for “Effectiveness Deadline” shall be
revised as follows:

 

The number 105th shall be deleted and replaced with the number 120th, and the
number 150th shall be deleted and replaced with the number 165th.

 

(b)           In Section 1, the definition for “Filing Deadline” shall be
revised as follows:

 

The number 45th shall be deleted and replaced with the number 60th.

 

2.             Continued Effect of the Agreement.  All provisions of the
Agreement, except as modified by this Amendment, shall remain in full force and
effect and are reaffirmed.  Other than as stated in this Amendment, this
Amendment shall not operate as a waiver of any condition or obligation imposed
on the parties under the Agreement.

 

3.             Interpretation of Amendment.  In the event of any conflict,
inconsistency, or incongruity between any provision of this Amendment and any
provision of the Agreement, the provisions of this Amendment shall govern and
control.

 

4.             Counterparts.  This Amendment may be executed in any number of
counterparts, each of which shall be deemed an original, and all of which
together shall constitute one and the same agreement.  A facsimile or

 

--------------------------------------------------------------------------------


 

e-mailed “.pdf” data file copy of an original written signature shall be deemed
to have the same effect as an original written signature.

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment to
Registration Rights Agreement as of the date first set forth above.

 

 

TECHNISCAN, INC.

 

BIOTEX PHARMA INVESTMENTS, LLC

 

 

 

By:

/s/ David C. Robinson

 

By:

/s/ Robert Kessler

 

David C. Robinson

 

 

 

 

 

 

 

Chief Executive Officer

 

Print Name:

Robert Kessler

 

 

 

 

 

 

Title:

Member

 

--------------------------------------------------------------------------------